Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 6/21/2022.

As filed, claims 1-4 are pending; claims 5, 7, and 8 are withdrawn; and claim 6 is cancelled.

Drawings
The drawings of Figs. 1-3 were received on 6/21/2022.  These drawings are unacceptable.
The drawings of Figs. 1-3 remained objected to because the texts and/or numbering are still blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawing of Fig. 4 was received on 6/21/2022.  This drawing is acceptable.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 6/21/2022, with respect to claims 1-4, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection to the specification and abstract is withdrawn per filing of replacement specification and abstract on 6/21/2022.

The § 112(a) scope of enablement rejection of claims 1-3 is withdrawn per amendments.

The § 112(b) indefinite rejection of claims 1-3 is withdrawn per amendments.

The § 112 fourth paragraph rejection of claim 2 is withdrawn per amendments.
The § 102(a)(1) rejection of claims 2 and 4 by Kikuchi is withdrawn per amendments/remarks because the Applicant submitted a declaration under 37 CFR 1.130(a), which stated that Takuya Kikuchi, who is one of the authors of the Kikuchi reference, conducted experiments under the direction and supervision of the inventors of the instant application and did not contribute to the conception of the invention of the instant application and the Kikuchi reference (i.e. explaining Kikuchi’s involvement).  In addition, the Applicants perfected the foreign priority claim by submitting a certified English translation of the foreign priority document, JP2017-091712, so the effective filing date of the instant application is 5/2/2017, which is the filing date of the abovementioned foreign priority document.  Because the publication date of the Kilkuchi reference (i.e. 9/19/2016) is within the one year grace period from the abovementioned effective filing date of the instant application, the filing of the abovementioned declaration disqualifies Kilkuchi reference as prior art under 102(b)(1)(A) exception.

The § 102(a)(1) rejection of claim 3 by Marion, as evidenced by Kikuchi and Tetsu, is withdrawn per removal of Kikuchi as prior art.

The § 102(a)(1) rejection of claim 1 by Marion, as evidenced by Tetsu, is maintained because the Examiner still finds that the CDK4 inhibition is an inherent feature of compound 1 (i.e. liphagal) of Marion, according to evidentiary reference Tetsu. Such inherent feature needs not be recognized by Marion at the time of the invention, according to the guidance in MPEP 2112(II).  In addition, the abovementioned inherency is further supported by the structural similarity between the compound of instant formula (1) and liphagal of Marion, according to In re Schreiber in MPEP 2112(IV).  Although In re Schreiber is drawn to a conical container top, the Examiner finds that same rationale (i.e. structural similarity) in In re Schreiber is applicable to liphagal of Marion and the compound of instant formula (1).  Lastly, because the pharmaceutical art is unpredictable, one cannot extrapolate that the same phenomenon described in the Applicant’s remarks (i.e. no CDK4, CDK6 or CDK7 inhibitory activity in dinaciclib) is also applicable to liphagal of Marion because dinaciclib is structurally different from liphagal. 
For the reasons stated above, in addition to the reasons set forth in the previous office action, the 102(a)(1) rejection is maintained.

The claim objection of claim 1 is withdrawn per amendments. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 1 and 2, the claims recite the following definitions for instant variable R3:

    PNG
    media_image1.png
    59
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    55
    616
    media_image2.png
    Greyscale

	The first set of definition includes an oxo group, while the second set of definition excludes an oxo group.  
It is unclear to the Examiner whether the oxo group is part of the definitions for instant variable R3.   Accordingly, the metes and bounds of these claims are unclear, which rendered these claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Liphagal, a Selective Inhibitor of PI3 Kinase α Isolated form the Sponge Aka coralliphaga: Structure Elucidation and Biomimetic Synthesis”, hereinafter Marion (see IDS filed 3/9/2020) as evidenced by “Proliferation of cancer cells despite CDK2 inhibition”, hereinafter Tetsu (See PTO-892 form mailed on 1/21/2022).
a)	Regarding claims 1 and 2, Marion, for instance, teaches the following compound 1 (i.e. liphagal) as PI3Kα inhibitors, and liphagal is cytotoxic against human cancer cell lines in vitro (e.g. colon, breast, etc.) and thus, liphagal can be used to treat cancer.  

    PNG
    media_image3.png
    233
    346
    media_image3.png
    Greyscale

(Marion, pg.321, right column, compound 1)


    PNG
    media_image4.png
    152
    353
    media_image4.png
    Greyscale

(Marion, pg. 323, left column, 3rd paragraph)

	Although Marion is silent regarding the inhibitory activity of the abovementioned liphagal toward CDK4, the Examiner finds that the CDK4 inhibition is an inherent feature of the abovementioned liphagal of Marion, according to evidentiary reference Tetsu, and such feature needs not be recognized by Marion at the time of the invention, according to the guidance in MPEP 2112(II).
Tetsu, for instance, established that CDK4 inhibition is sufficient to cause arrest in cancer proliferation. Since the abovementioned liphagal of Marion also arrest cancer proliferation in vitro, the Examiner finds that the abovementioned liphagal of Marion can inherently inhibit PI3Kα and/or CDK4, due to its ability to arrest cancer proliferation.


    PNG
    media_image5.png
    110
    709
    media_image5.png
    Greyscale

(Tetsu, pg. 233, Summary)

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
a)	Regarding claims 1 and 2, the claims recite the phrase, “or R5 and R6 may together form a five-membered oxygen-containing ring”.
	Such expression can be clarified by reciting -- or R5 and R6 may together form an -O- group  --.
Appropriate correction is required.

Allowable Subject Matter
Claim 4 is allowed.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1 and 2 are rejected.
Claim 3 is objected.
Claim 4 is allowed
Claims 5, 7, and 8 are withdrawn.
Claim 6 is cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626